                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                      STATESBORO DIVISION

UNITED STATES OF AMERICA,        )
                                 )
v.                               )           CR619-010
                                 )
ANTHONY T. SECURO,               )
                                 )
     Defendant.                  )

                                ORDER

     Defendant Anthony Securo, charged with several counts related to

an alleged Medicaid fraud, has filed several discovery motions, a motion

to strike material from the indictment, and a motion for a pre-trial

hearing on the admissibility of certain evidence. See docs. 23, 24, 25 &

26. The Government opposes. See docs. 27, 28. On January 22, 2020,

the Court held a hearing on the pending motions. The parties presented

oral argument on the motions, but no evidence was admitted. The Court

will address each of Securo’s motions in turn.

     Defendant’s first motion, captioned a “general” discovery motion,

sought “any and all evidence exculpatory in nature,” as further

illustrated in the motion. Doc. 23 at 1. At the hearing, defense counsel

informed the Court that he was not aware of any items the Government

had yet to produce. Accordingly, he conceded that the discovery motion
was moot. As reflected in the minutes of the hearing, the motion is

DISMISSED as moot. Doc. 35.

     Defendant’s second motion, captioned as a “special” discovery

motion, requested production of certain software and related data related

to defendant’s employment.      See doc. 24 at 1-2.     The Government

responds that it cannot be compelled to produce that material because it

does not have possession, custody, or control over it. Doc. 27 at 4. At the

hearing, defense counsel agreed that the Government had provided

information about the identities of the parties likely to have custody or

control over the software and its data. He also conceded that it was

undisputed that the Government did not possess the requested material.

Accordingly, his request for an order requiring the Government to

produce the material is DENIED. Doc. 24; see, e.g., Fed. R. Crim. P.

16(a)(1)(E) (requiring disclosure of documents and objects “if the item is

within the government’s possession, custody, or control”).

     Securo’s third motion seeks to strike surplusage from the

indictment. Doc. 25. His written motion identified several statements in

the “Introduction” section of the indictment—related to the extent of

Securo’s medical practice—and an allegation concerning the state-law

                                    2
requirements for a telemedicine practice as surplusage. Id. at 2-3. At

the hearing, defendant withdrew his objection to the Indictment’s

recitation of the regulatory requirements of a telemedicine practice. The

only remaining objections, therefore, are to the introductory allegations

related to the scope of his practice. First, he objects that the allegations

imply that his practice did not involve legitimate medical treatment, even

where it alleges no specific criminality. Id. at 2. Second, he objects to

references to the volume of his practice, suggesting that the Government

seeks to imply criminal activity outside the specific instances charged.

Id. at 3.

      The Government correctly points out that the standard for striking

alleged surplusage from an indictment is “most exacting.” Doc. 27 at 5

(quoting United States v. Awan, 966 F.2d 1415, 1426 (11th Cir. 1992).

The Eleventh Circuit has explained that such motions “should not be

granted unless it is clear that the allegations are not relevant to the

charge and are inflammatory and prejudicial.”         Id. (quotes and cite

omitted). As this Court recently recognized, “allegations . . . relevant to

the picture the Government will likely paint at trial, [which] explain[ ]

the circumstances” of the alleged criminal conduct are not irrelevant,

                                     3
even where they involve “a certain element of ‘shock value’.” United

States v. Bynes, 2019 WL 4635587, at * 5 (S.D. Ga. Aug. 29, 2019).

     Securo has simply not met the “exacting standard” necessary to

strike the challenged material.       He has not established that the

challenged material is irrelevant to the charged conduct.           As the

Government argued at the hearing, the allegations regarding the volume

of Securo’s medical practice is relevant as background to the alleged acts

of fraud.   Even if Securo had established that the allegations were

irrelevant, however, he has not established that they are “inflammatory

and prejudicial.” Accordingly, Securo’s motion to strike surplusage is

DENIED. Doc. 25.

     Securo’s final motion, challenged the admissibility of certain

anticipated Government evidence and sought a hearing. Doc. 26. At the

hearing, the Court sought clarification from defendant about precisely

what evidence he contended was inadmissible and whether his motion,

captioned as a “notice of [his] intent to object” to that evidence was not a

premature motion in limine. Both parties agreed that consideration of

the motion would only be possible once the Government had made some

determination of what evidence it was likely to rely on. They further

                                     4
agreed that defendant’s challenge was, effectively, a motion in limine.

Based on that agreement, Securo has withdrawn his motion, reserving

his right to pursue a motion in limine at a time closer to trial. 1 Doc. 37.

The Clerk is, therefore, DIRECTED to terminate the motion as

withdrawn. Doc. 26.

      SO ORDERED, this 28th day o
                                of Ja
                                   January,
                                      ua y, 2020.
                                             0 0.

                                     _______________________________
                                       __________________________
                                     CHR    PHER L. RAY
                                      HRISTOPHER
                                       RISTOPH
                                            PH
                                     UNITED STATESS MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




1
  Securo has filed a motion to withdraw. Doc. 37. For the reasons explained above,
that motion is GRANTED.
                                         5
